Order affirmed, with costs. The record contains substantial evidence in support of the board’s finding that claimant’s wage loss was causally related to his permanent partial disability. Moreover, since the claimant had no earnings for the layoff periods involved, the board was justified in measuring his wage-earning capacity as provided for in subdivision 5-a of section 15 of the Workmen’s Compensation Law and in making an award of compensation on the basis of a 25% partial disability.
Concur: Chief Judge Ftjld and Judges Bubke, Bergan, Keating and Breitel. Judges Van Voorhis and Scheppi dissent and vote to reverse for the reasons stated in the dissenting opinion at the Appellate Division.